DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coker (US 5258952).
  	With respect to claim 1, figure 3 of Coker (US 5258952) discloses a power supply enable circuit, comprising: a multi-input NAND gate (52), input terminals of the multi-input NAND gate being respectively connected to a plurality of activation signal sources (DTD, LTCH and ATD); and a delay circuit (42), an input terminal of the delay circuit being electrically connected to a shared activation signal source of the plurality of activation signal sources (ATD); wherein an output terminal of the delay circuit is electrically connected to an enable input terminal (CE) of a power supply circuit after performing a logical AND (54) with an output terminal of the multi-input NAND gate the plurality of activation signal sources comprise an activation signal source (ATDn) outside a system; and the power supply enable circuit further comprises a NOT gate (41), an input terminal of the NOT gate is electrically connected to the activation signal source outside the system (ATD), and an output terminal of the NOT gate is electrically connected to one of the input terminals of the multi-input NAND gate (via 47 and 48).

 	With respect to claim 4, Coker disclose the power supply enable circuit of claim 1, wherein the activation signal source outside the system is valid for logic 1 (upon commencement of the cycle with an address transition, line ATD presents a high pulse, Col 9, Lines 60-70 and Col. 10 Lines 1-2.  See also figure 6.).
	With respect to claim 5, Coker discloses the power supply enable circuit of claim 1, further comprising an AND gate (54), 2Docket No.: P-2OHC 11 2OUS wherein: an input terminal of the AND gate is electrically connected to the output terminal of the delay circuit (42) and the output terminal of the multi-input NAND gate (52), respectively, and an output terminal of the AND gate is electrically connected to the enable input (TO)terminal of the power supply circuit; or the output terminal of the delay circuit is electrically connected to the enable input terminal of the power supply circuit after performing a logical AND with the output terminal of the multi- input NAND gate (52).  
  	With respect to claim 6, Coker discloses the power supply enable circuit of claim 1, wherein the multi- input NAND gate comprises a three-input NAND gate (52).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coker (US 5258952).
	With respect to claim 7, Coker discloses the power supply enable circuit of claim 6, wherein: the plurality of activation signal sources comprise an output terminal of the NOT gate (ATD), an output terminal of a switch circuit (62) and an external power indication output terminal of a management chip (CE); and the three-input NAND gate is electrically connected to the output terminal of the switch circuit, the external power indication output terminal of the management chip, and the output terminal of the NOT gate, respectively but fails to disclose wherein the management chip is a battery management chip.
 	Coker discloses that CE is a chip enable terminal which enables memory when receiving a high logic state. This can be interpreted as a power management chip. Indeed in Col.1  lines 27-47, the object of the invention is management of power in static memories.  A battery is a type of power supply.  Though not specifically stated the power supply management of the static system of memory can be based on a battery power supply.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use chip enable signal to manage a battery power supply for the purpose of versatility (i.e. controlling power management of both battery and non battery power supplies).
.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 8, Coker fails to disclose a power supply enable circuit of claim 7, further comprising: a first resistor, one terminal of the first resistor electrically connected to the output terminal of the NOT gate, another terminal of the first resistor electrically connected to an output terminal of the power supply circuit.  
	With respect to claim 9, Coker fails to disclose a second resistor, one terminal of the second resistor being electrically connected to an output terminal of the three-input NAND gate, another terminal of the second resistor being electrically connected to the enable input terminal of the power supply circuit after performing a 3Docket No.: P-2OHC 11 2OUS logical AND with the output terminal of the delay circuit.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M-F (8:00am-5:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849